PER CURIAM.
The postconviction motion filed, pursuant to Florida Rule of Criminal Procedure 3.850, did not contain the proper oath. See Gorham v. State, 494 So.2d 211 (Fla.1986); Scott v. State, 464 So.2d 1171 (Fla.1985) (use of the qualifying words “to the best of [my] knowledge” renders oath improper under 3.850). Therefore, we affirm the trial court’s dismissal based on facial insufficiency. Our affir-mance is without prejudice to appellant filing with the trial court a timely postconvietion motion which complies with the requirements set forth in rule 3.850.
BARFIELD, C.J., and ALLEN and LAWRENCE, JJ., concur.